            Case 2:19-cv-00048-NDF Document 98 Filed 07/17/20 Page 1 of 13




GRANITE PEAK LAW PLLC
Gregory G. Costanza, Esq.
Adam H. Owens, Esq.
201 W. Madison Ave, Suite 450
Belgrade, MT 59714
T: 406.530.9119
F: 406.794.0750
adam@granitepeaklaw.com
gregory@granitepeaklaw.com
Attorneys for Defendant Medport, LLC
Limited Scope Attorneys for Defendant Schneider

                           IN UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES, JR., MD,                           Cause No. 19-CV-48-F

Plaintiff

v.

JOHN H. SCHNEIDER and MEDPORT, LLC,                 DEFENDANT MEDPORT’S MOTION
                                                    FOR SUMMARY JUDGMENT AND TO
                                                    ALTER OR AMEND JUDGMENT
Defendants




        COMES NOW Defendant MEDPORT, LLC (“Medport”), by and through their

undersigned counsel, hereby moves this court for summary judgment and to alter or amend this

Court’s Order Granting Plaintiff’s Motion for Partial Summary Judgment and Granting Request for

Permanent Injunction (Doc. 92) and Judgment in a Civil Action (Doc. 93), pursuant to Federal

Rules of Civil Procedure 52(b), 56(c), and 59(e).

        Medport, LLC moves the court to dismiss it as a party to this proceeding and modify its

Order accordingly. Medport was not a signatory to the settlement agreement signed by the Parties,

does not have privity to the settlement agreement, and is not bound to the agreement as a third-
         Case 2:19-cv-00048-NDF Document 98 Filed 07/17/20 Page 2 of 13




party beneficiary. Alternatively, Medport asserts that the Settlement Agreement is void or voidable

as a matter of law because it is a perpetual obligation or an executory contract.

                                      A.      BACKGROUND

        This Motion arises from a breach of contract claim against Medport, LLC and John H.

Schneider (“Defendants”), referencing a prior civil litigation settlement agreement which is

attached hereto as Exhibit A. This agreement was signed by Defendant John H. Schneider along

with Michelle Schneider, Lisa Fallon, Northern Rockies NeuroSpine, P.C., Schneider Limited

Partnership, Jimmie G. Biles (“Plaintiff”), and two dissolved corporate entities1 (altogether, “the

Parties”). Id. Under the agreement, the Parties agreed, among other things, “not to disparage each

other personally or professionally….” Id. at ¶6. Plaintiff alleges that Defendant Schneider violated

this agreement by publishing disparaging information about him on the website Healthcare-

Malpractice.com and elsewhere. See Dkt. 1, Complaint, ¶¶33-34. Plaintiff filed claims for breach

of contract and intentional infliction of emotional distress against Defendants. This Court granted

Plaintiff’s Motion for Partial Summary Judgment with respect to Defendants’ breach of the

confidentiality clause of the Agreement, the payment of liquidated damages, and Plaintiff’s request

for a Permanent Injunction.

                                    B.      LEGAL STANDARD

        1. Summary Judgment – Fed.R.Civ.P. Rule 56

        Summary judgment is appropriate when there is no genuine issue as to the material facts

and the moving party demonstrates it is entitled to judgment as a matter of law. Fed. R. Civ. P.




1
 These entities were John H. Schneider, Jr., M.D., P.C., a dissolved Montana corporation; and BSC, LLC,
a dissolved Wyoming limited liability company.


                                              Page 2 of 13
         Case 2:19-cv-00048-NDF Document 98 Filed 07/17/20 Page 3 of 13




56; see also Wayt v. Miller, 2002 WL 32443035, D. Wyoming (2002). The relevant inquiry

regarding a motion for summary disposition is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 US 242, 251-52 (1986).

        Rule 56(c) requires the moving party to cite to particular parts of materials in the record to

show that the cited materials do not establish a genuine dispute. According to the Supreme Court,

“…the plain language of Rule 56(c) mandates the entry of summary judgment … against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party's case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,

477 US 317, 322 (1986).

        2. Fed.R.Civ.P. 59(a)(2) – New Trial; Altering or Amending a Judgment

        Fed.R.Civ.P. 59(a)(2) states, “[a]fter a nonjury trial, the court may, on motion for a new

trial, open the judgment if one has been entered, take additional testimony, amend findings of fact

and conclusions of law or make new ones, and direct the entry of a new judgment.” Rule 59(e)

Fed.R.Civ.P. states, “[a] motion to alter or amend a judgment must be filed no later than 28 days

after the entry of the judgment.”

        Rule 59(e) motions may be granted when the court has misapprehended the facts, a party's

position, or the controlling law. Nelson v. City of Albuquerque, 921 F. 3d 925, 929 (10th Cir.

2019)(quoting Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000) (internal

quotation marks omitted).

        3. Rule 52(b) - Findings and Conclusions by the Court; Judgment on Partial Findings




                                              Page 3 of 13
         Case 2:19-cv-00048-NDF Document 98 Filed 07/17/20 Page 4 of 13




        Rule 52(b) Fed.R.Civ.P. titled “Amended or Additional Findings” states that, “[o]n a

party's motion filed no later than 28 days after the entry of judgment, the court may amend its

findings—or make additional findings—and may amend the judgment accordingly. The motion may

accompany a motion for a new trial under Rule 59.”

                                        C.      DISCUSSION

        1. Medport does not have privity of contract under the Settlement Agreement and the
           Agreement cannot be enforced against Medport.

        At issue in this case is the alleged breach of a settlement agreement by Defendants.

Defendant Medport, LLC, however, was not a signatory to the settlement agreement against which

Plaintiff alleges a breach. The settlement agreement was signed in 2012 by Jimmie G. Biles, MD;

John H. Schneider, Jr., MD; Michelle Schneider; Northern Rockies Neurospine, P.C.; John H.

Schneider, Jr., MD, PC; BSC, LLC; Schneider Limited Partnership; and Lisa Shaurette Fallon. See

Redacted Exh. A, Settlement Agreement; See dkt. 15, Attachment #1.

        Medport, LLC was clearly not a signatory to this agreement. As such, there is no privity of

contract between Medport, LLC and Plaintiff. The terms of the contract, and the alleged breach of

said contract, cannot be enforced against Defendant Medport. Accordingly, Medport should be

dismissed as a party to this action and this Court’s Order and permanent injunction (Dkt. 92)

should be vacated and/or modified under Fed.R.Civ.P., Rule 52(b), Rule 56(c) and Rule 59(a)(2)

insofar as it affects Defendant Medport.

        It is well settled in common law that “strangers to a contract” have no rights under a

contract and, axiomatically, cannot be bound by it. See 13 Williston on Contracts § 37:1 (4th ed.)

(2019). Parties to a contract are said to have privity, and a lack of privity renders the agreements in

a contract unenforceable on parties who do not have privity. Id. In fact, “[i]t is essential to the



                                              Page 4 of 13
           Case 2:19-cv-00048-NDF Document 98 Filed 07/17/20 Page 5 of 13




maintenance of an action on any contract that there should subsist a privity between plaintiff and

defendant in respect of the matter sued on.” See Bonfils v. McDonald, 84 Colo. 325 (1928). Many

federal courts in the Tenth Circuit have held that breach of contract claims require privity of

contract between the parties. See AG Connection Sales, Inc. v. Green County Motor Co., 2008 WL

4329941 (D. Kansas) (2008); Frontier Station Inc. v. Kloiber Real Estate Holdings, LLC, 2019 WL

4643683 (D. Colo.) (2019); Catlin v. Salt Lake City School Dist., 2014 WL 4662466 (D. Utah)

(2014).

          Further, to the extent Plaintiff contends that Schneider used Medport as a “surrogate[] or

other entit[y]” in order to disparage Plaintiff, which is prohibited by paragraph 6 of the settlement

agreement, that clause does not impose liability under the contract directly on any so-called

“surrogate.” Redacted Exh. A, Settlement Agreement; see dkt. 15, Attachment #1. In other words, the

settlement agreement, by its terms, does not hold a surrogate responsible for the actions of the

signatories to the agreement.

          In the same vein, posts by Schneider on Facebook or via the instrumentalities of J-Tech

that Plaintiff claims are disparaging does not mean that Facebook or J-Tech can be held liable as a

“surrogate[] or other entit[y]” under the settlement agreement. In the case of breach, by the terms

of the agreement, it would be the signatories to the agreement that would be responsible for the

breach, and not the surrogates or other entities themselves. Because it is not a signatory to this

agreement, Medport cannot be held liable even if Schneider used Medport, Facebook, J-Tech or

other non-party entities or surrogates to further the alleged conduct against Biles; only Schneider

or other signatories to the agreement can be held liable.

          2. Medport is not a Third-Party Beneficiary Under the Agreement




                                              Page 5 of 13
          Case 2:19-cv-00048-NDF Document 98 Filed 07/17/20 Page 6 of 13




        There is an exception to the general rule that privity of contract is required to bind parties

to an agreement. In cases where parties enter into a contract for the benefit of a third party, the

third-party beneficiary is permitted, under certain circumstances, to take action on the contract. See

13 Williston on Contracts § 37:1 (4th ed.) (2019); Commissioner of Internal Revenue v. Weiser, 113

F.2d 486 (C.C.A. 10th Cir. 1940). However, a party must demonstrate that they are an intended

beneficiary of a contract in order to seek to enforce it. As the Wyoming Supreme Court has stated,

“[i]t is elemental that unless a contract was entered into for the benefit of a third party, no one but

the parties to the contract can be bound by it or obtain rights under it.” Richardson Assoc. v. Lincoln-

Devore, Inc., 806 P.2d 790, 806 (Wyo. 1991). The Richardson court applied the guidance from the

Restatement (Second) of Contracts § 302 (1981) in order to determine whether an individual is an

intended third-party beneficiary:

        (1) Unless otherwise agreed between promisor and promisee, a beneficiary of a promise is
        an intended beneficiary if recognition of a right to performance in the beneficiary is
        appropriate to effectuate the intention of the parties and either
        (a) the performance of the promise will satisfy an obligation of the promisee to pay money
        to the beneficiary; or
        (b) the circumstances indicate that the promisee intends to give the beneficiary the benefit
        of the promised performance.
        (2) An incidental beneficiary is a beneficiary who is not an intended beneficiary.

Id. at 807.

        The Supreme Court of Wyoming has also stated that, “[w]hen third-party beneficiary

claims are reviewed, the real question is whether the contracting parties intended the contract to

be for the direct benefit of a third party.” Cordero Mining Co. v. US Fidelity and Guar. Ins. Co., 67

P.3d 616, 621 (Wyo. 2003) (citing Wyoming Machinery Company v. United States Fidelity and Guaranty

Company, 614 P.2d 716, 720 (Wyo.1980). Further, “[t]he intention of the parties is to be gleaned




                                              Page 6 of 13
            Case 2:19-cv-00048-NDF Document 98 Filed 07/17/20 Page 7 of 13




from the contract and the circumstances surrounding its execution.” Id. (citing Richardson, 806 P.2d

at 809).

           Finally, “[q]uestions relating to the parties’ intent [in determining third-party beneficiary

claims] are usually factual, precluding summary judgment; however, where the parties' intent is

clear such that reasonable minds could not differ, summary judgment may be appropriate. Cordero,

67 P.3d at 621 (citing Examination Management Services, Inc. v. Kirschbaum, 927 P.2d 686

(Wyo.1996); Detroit Institute of Arts Founders Society v. Rose, 127 F.Supp.2d 117 (D.Conn.2001)).

           Medport does not meet any of the requirements for an intended or incidental third-party

beneficiary under the Restatement (Second), § 302, as cited by the Wyoming Supreme Court. In

fact, Defendant John Schneider did not even own Medport, LLC when the settlement agreement

was signed in 2012. Exh. B, Affidavit of John H. Schneider; ¶¶ 2-3. Medport was formed in 2012, but

John Schneider did not hold an ownership interest in the company until 2018. Exh. B, Affidavit of

John H. Schneider; ¶ 6.

           It is therefore inapposite to conclude that either Plaintiff or Defendants intended to bind

Medport to the settlement agreement as either a party or a third-party beneficiary at the time the

settlement agreement was entered. In addition, the settlement agreement is signed by corporate

entities owned by the parties at the time the agreement was executed, two of which were dissolved

corporations at that time. It is therefore unreasonable to conclude that a corporate entity like

Medport was intended to be included as part of the agreement without specifically being named as

a party, as other corporate entities owned by John Schneider and Jimmie Biles were named and

included.

           3. Medport should not be held liable as John Schneider’s “alter ego” and should not be
              considered “incorporated by reference” into the settlement agreement.



                                                 Page 7 of 13
         Case 2:19-cv-00048-NDF Document 98 Filed 07/17/20 Page 8 of 13




        Plaintiffs have argued that Schneider did not disclose Medport’s existence at the time the

settlement agreement was filed and, therefore, Medport is “incorporated by reference” into the

settlement agreement as a surrogate. See Dkt. 81, Plaintiff’s Motion to Compel at p. 2. They have

also argued that “traditional principles of state law” allow non-parties to a contract to be held liable

under the theories of, among other things, alter ego and incorporation by reference. Id. at 3.

        However, as counsel for Medport has argued previously, Plaintiff is estopped from asserting

that Medport is an alter ego of John Schneider because this issue was raised by Plaintiff and settled

on the merits by the trustee in John Schneider’s bankruptcy case. See Dkt. 82, Medport’s Response to

Plaintiff’s Motion to Compel, filed May 8, 2020 at 8 (citing Order of the Hon. Ralph B. Kirscher,

Chief U.S. Bankruptcy Judge, Case No. 14-61357-RBK, 8 Doc. 426, Order). Medport has also

asserted previously that Plaintiffs have set forth only a broad allegation, without more, that

“traditional principles of state law” permit Plaintiff to hold Medport liable for John Schneider’s

alleged breach of contract. Id. at 6.

        Further, as noted above, while Medport was formed before the settlement agreement was

signed in May of 2012, John Schneider did not hold an interest in the company until 2018. Exh.

B, Affidavit of John H. Schneider; ¶6. Plaintiffs have not provided any reason as to why Schneider

should have disclosed the existence of a company he did not own and why, then, this company

should be “incorporated by reference” under the settlement agreement. Indeed, pursuant to

general tenets of contract law, for incorporation by reference to be effective “it must be clear that

the parties to the agreement had knowledge of and assented to the incorporated terms.” See 11

Williston on Contracts § 30.25 (4th ed. 1999). John Schneider, as a party and signatory to the

settlement agreement, did not have the authority nor the intention of binding a company he did




                                              Page 8 of 13
         Case 2:19-cv-00048-NDF Document 98 Filed 07/17/20 Page 9 of 13




not yet own to the terms of the settlement agreement. Exh. B, ¶ 7, Affidavit of John H. Schneider. As

such, Plaintiff’s assertion that Medport is “incorporated by reference” into the settlement

agreement undermines general principles of contract law and should be rejected by this court.

        4. The Settlement Agreement is of Indefinite Duration and is Therefore Void

        The Settlement Agreement cannot be enforced against Medport or Defendant Schneider

because the Settlement Agreement does not contain any specific term or duration provision. Exh.

A, Settlement Agreement, Redacted, refer to . The Wyoming Supreme Court has found that contracts

of perpetual duration are void and unenforceable. Police Protective Ass'n of Casper v. City of Casper,

575 P. 2d 1146, 1149 (Wyo.1978); see also, Jewell v. North Big Horn Hosp. Dist., 953 P. 2d 135, 138

(Wyo.1998); Mariano & Assoc., PC v. Board of County Com'rs of Sublette County, 737 P. 2d 323, 327

(Wyo.1987).

        The non-disparagement provision of the Settlement Agreement (¶6) states: “[t]he parties

agree not to disparage each other personally or professionally or to use surrogates or other entities

to do the same. This Settlement Agreement fully ends their dispute and puts this matter behind

them.” This paragraph and others within the Agreement, such as the confidentiality provision

(¶3), are invalid and void because they could be construed to continue in perpetuo.

        For example, should Schneider or the other parties to the Agreement utter a negative

comment about Dr. Biles in twenty years, it is conceivable that Dr. Biles could seek to enforce this

Agreement against them at that time or at any time after that for an indefinite duration. Moreover,

paragraph 12 states that the Settlement Agreement, “shall be binding upon and shall insure to the

benefit of the respective representatives, wards, agents, owners, directors, officers, employees,

servants, affiliates, successors and assigns of the parties hereto.” Together, this Agreement could be




                                              Page 9 of 13
        Case 2:19-cv-00048-NDF Document 98 Filed 07/17/20 Page 10 of 13




used by Biles and his unspecified “successors and assigns” against the Schneider parties, including

entities they own or are affiliated with, for an unlimited duration.

        If the Settlement Agreement was not regarded by this court as being perpetual by its terms,

and not susceptible to a specific period of duration, then the agreement would be terminated at

will upon the giving of reasonable notice as an executory contract. Police Protective Ass’n of Casper,

575 P. 2d at 1149, citing 17A C.J.S. Contracts § 398, pp. 478-480. Here, the publication of

socially relevant materials online and Medport and Schneider’s affirmative defenses served to put

Biles on notice that they do not believe the Settlement Agreement to be valid. For these reasons,

the Settlement Agreement is not enforceable because a contract of perpetual or indefinite duration

is contrary to Wyoming law.

        5. Medport Requests a Stay of this Court’s Order pertaining to Liquidated Damages

            until Discovery is Completed

        Medport further requests that this Court allow additional time to take discovery, and

hence to stay enforcement of its Order (Dkt. 92) and judgment (Dkt. 93), pertaining to its award

of $250,000 in liquidated damages under the Settlement Agreement to Plaintiff. Medport has

served combined discovery requests to Plaintiff on this issue. As such, Medport could not present

facts essential to justify its opposition to Plaintiff’s Motion for Partial Summary Judgment (Dkt.

74). See attached Declaration of Gregory Costanza in support of this request. Medport’s

declaration serves as additional evidence under Fed.R.Civ.P. 52(b) and 59(a)(2) to supplement its

previous response objecting to enforcement of the liquidated damages clause in its response to

Plaintiff’s Motion for Partial Summary Judgment (Dkt. 84, filed under seal in Dkt. 90). Because

this issue has already been raised by Defendants, Plaintiff would not be prejudiced by a stay of




                                             Page 10 of 13
         Case 2:19-cv-00048-NDF Document 98 Filed 07/17/20 Page 11 of 13




enforcement of this Court’s Order and Judgment in this regard until additional discovery has

occurred.

                                         D. CONCLUSION

        The Wyoming Supreme Court stated that summary judgment may be appropriate “where

the parties' intent is clear such that reasonable minds could not differ.” Cordero, 67 P.3d at 621.

Here, the fact that Medport, LLC is not a signatory to the settlement agreement establishes that

there is no privity between it and Plaintiff such that an action on the contract against Medport is

not permissible. Further, there is no evidence to suggest that the parties intended Medport to be a

third-party beneficiary to the agreement; indeed, the fact that Medport was not named in the

agreement while other corporate entities were, together with the fact that John Schneider did not

own Medport at the time the agreement was signed, establish beyond doubt that Medport has no

privity of contract with the parties in this action and should therefore be dismissed from this

action. Further, Plaintiffs are estopped from raising the argument that Medport was an “alter ego”

of John Schneider and their argument that Medport was “incorporated by reference” as a surrogate

in the agreement is contrary to general principles of contract law. As such, summary judgment

under Rule 56(c) is appropriate. For the reasons stated above, Defendant Medport, LLC moves the

court to grant its motion for summary judgment under Federal Rule of Civil Procedure 56(c) in

this action for breach of contract due to Medport’s lack of privity of contract with the other parties

in this action.

        Moreover, Medport moves this court to modify its findings of fact and conclusions of law

under F.R.C.P. Rule 52(b) and Rule 59(a)(2) to amend its findings—or make additional findings—

and amend the judgment accordingly. The judgment should be amended to prevent manifest




                                            Page 11 of 13
        Case 2:19-cv-00048-NDF Document 98 Filed 07/17/20 Page 12 of 13




injustice and to correct clear error, specifically that Medport does not have privity of contract with

Plaintiffs and that the Agreement is void because it is of indefinite duration.


Respectfully submitted this 17th day of July, 2020.



                                               /s/ Gregory G. Costanza, Esq.

                                               WY 7-5257
                                               Granite Peak Law, PLLC
                                               201 W. Madison Ave, Suite 450
                                               Belgrade, MT 59714
                                               O: 406.586.0576
                                               Attorneys for Defendant Medport, LLC
                                               Limited Scope Attorneys for Defendant Schneider




                                             Page 12 of 13
        Case 2:19-cv-00048-NDF Document 98 Filed 07/17/20 Page 13 of 13




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of July, 2020, a copy of the foregoing document was

served on the following persons via CM/ECF:

Anna Reeses Olson #6-3692
Park Street Law Office
242 S. Park Street
Casper, WY 82601
T: (307) 265-3843
F: (307) 235-0243
aro@parkstreetlaw.com
Attorneys for Counter-Defendant
Jimmy Biles

R. Daniel Fleck
M. Kristeen Hand
S. Kellogg
THE SPENCE LAW FIRM, LLC
15 South Jackson
P.O. Box 548
Jackson, WY 83001
T: 307.733.7290
F: 307.733.5248
Attorneys for Plaintiff Jimmy Biles


                                                             /s/Gregory G. Costanza
                                                             Granite Peak Law, PLLC




                                           Page 13 of 13
